

115 S626 IS: Bureau of Consumer Financial Protection-Inspector General Reform Act of 2017
U.S. Senate
2017-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 626IN THE SENATE OF THE UNITED STATESMarch 14, 2017Mr. Portman (for himself, Mr. Enzi, Mr. Heller, Mr. Isakson, Mr. Barrasso, Mr. Hoeven, Ms. Collins, Mr. Blunt, Mr. Boozman, and Mr. Cochran) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require Senate confirmation of the Inspector General of the Bureau of Consumer Financial
			 Protection, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Bureau of Consumer Financial Protection-Inspector General Reform Act of 2017 or the CFPB-IG Act of 2017.
		2.Appointment of
 Inspector GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in section 8G—
 (A)in subsection (a)(2), by striking and the Bureau of Consumer Financial Protection;
 (B)in subsection (c), by striking For the purposes of implementing this section and all that follows through the end of the subsection; and
 (C)in subsection (g)(3), by striking and the Bureau of Consumer Financial Protection; and
 (2)in section 12—
 (A)in paragraph (1), by inserting the Director of the Bureau of Consumer Financial Protection; after the President of the Export-Import Bank;; and
 (B)in paragraph (2), by inserting the Bureau of Consumer Financial Protection, after the Export-Import Bank,.